DUGGAN, J.,
dissenting. The principal issue in this case is whether a boundary agreement is invalid if the parties fail to follow all of the specific procedures in RSA chapter 472 (1992). The majority invalidates the boundary agreement because it does not comply with all of the statutory formalities. More specifically, because monuments were not placed along the boundary line described in the agreement, the majority concludes that the agreement is void and unenforceable. As I disagree with this interpretation of the statute, I respectfully dissent.
RSA chapter 472 sets forth the criteria for parties entering into boundary line agreements. Pursuant to RSA 472:1, whenever there is a disputed boundary, parties may establish the line by agreement “in the following manner, and not otherwise.” (Emphasis added.) RSA chapter 472 then sets forth the specific procedures that must be followed when parties enter into boundary line agreements. See RSA 472:3, :4. For example, the statute requires that parties must survey their new boundary *65line, place suitable and permanent monuments around the line, document the agreement in writing and record the agreement. See RSA 472:3, :4. In this case, the parties followed all of the statutory formalities except the requirement that they place suitable and permanent markers at each end and at each angle of the agreed upon boundary. See RSA 472:3.
While I agree that the legislature’s use of the word “shall” in RSA 472:3 is mandatory and not hortatory, I disagree with the majority’s conclusion that an owner’s failure to follow the procedures set forth in RSA chapter 472 requires an automatic invalidation of the boundary line agreement. Under our case law, when the legislature sets forth a mandatory requirement but does not provide how that mandate is to be enforced, the appropriate mode of enforcement must be judicially determined. “Our inquiry in similar cases has generally focused on two factors: consideration of the statutory goals and consideration of whether the party seeking relief has shown prejudice as a result of the statutory violation.” Appeal of Martino, 138 N.H. 612, 615 (1994).
In this case, the object of the statute would not be defeated if this court upheld the boundary line agreement. The apparent object of RSA chapter 472 is to provide a mechanism by which adjoining owners of land can resolve boundary line disputes. The requirement of placing monuments on the property is seemingly to ensure finality with regard to the chosen boundary line. By requiring monuments, all parties to the boundary line agreement and their subsequent purchasers are certain to know where the new boundary line exists. It is doubtful, however, that the legislature intended that a party’s failure to abide by this statutory formality should result in an automatic determination that the boundary line agreement is unenforceable. Such a strict interpretation of the statute would not further the legislature’s goals of finality, but would instead upset many boundary line agreements that have long been settled yet do not comply with all of the requirements of RSA chapter 472.
Nor was the respondent in this case prejudiced by the failure to place monuments around the boundary line. The trial court found that when the respondent purchased Hobbs Exception, he had actual notice of the boundary agreement, received a sketch of the property depicting the physical location of Hodgdon Mill Road as the “upper road,” and was aware of the blue blazes that the State had marked on the trees around the boundaries. As there is ample evidence in the record to support the finding that the plaintiff had notice of the boundary line agreement and understood the agreement to depict the physical location of Hodgdon Mill Road as the “upper road,” the plaintiff has failed to prove that he was prejudiced in any way by the failure to place monuments around the boundary line.
*66As upholding the boundary line agreement would neither defeat the object of the statute nor prejudice the respondent, I would hold that the boundary line agreement is valid and enforceable.